Exhibit 10.1

ELEVENTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

This ELEVENTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (the “Amendment”) dated
November 28, 2012, is entered into by and among MISCOR GROUP, LTD., an Indiana
corporation (“MISCOR”), MAGNETECH INDUSTRIAL SERVICES, INC., an Indiana
corporation (“MIS”), and HK ENGINE COMPONENTS, LLC, an Indiana limited liability
company (“HK” and together with MISCOR and MIS, the “Borrowers” and each a
“Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”), acting
through its Wells Fargo Business Credit operating division.

RECITALS

The Lender and the Borrowers are parties to a Credit and Security Agreement
dated January 14, 2008, as amended (the “Credit Agreement”).

The Borrowers have requested certain modifications the Credit Agreement, which
the Lender is willing to make pursuant to the terms and conditions of this
Amendment.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1. Defined Terms. Capitalized terms used in this Amendment which are defined in
the Credit Agreement shall have the same meanings as defined therein, unless
otherwise defined herein. In addition, Section 1.1 of the Credit Agreement shall
be amended by amending the following defined term to read as follows:

“LIBOR Advance Rate” means, effective November 1, 2012, an annual interest rate
equal to the sum of Daily Three Month LIBOR, plus three and one half percent
(3.50%), which interest rate shall change whenever Daily Three Month LIBOR
changes.

2. Amendment of Section 6.2(b). Section 6.2(b) of the Credit Agreement shall be
amended to read as follows:

(b) Capital Expenditures. The Borrowers collectively, will not incur or contract
to incur Capital Expenditures of more than (i) Seven Hundred Fifty Thousand
Dollars ($750,000) in the aggregate during the fiscal year ending on
December 31, 2012 and (ii) Six Hundred Thousand Dollars ($600,000) in the
aggregate during any fiscal year ending on or after December 31, 2013.

3. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.



--------------------------------------------------------------------------------

4. Conditions Precedent. This Amendment shall be effective when the Lender shall
have received an executed original hereof, together with each of the following,
each in substance and form acceptable to the Lender in its sole discretion:

(a) With respect to each Borrower, a Certificate of the Secretary of the
Borrower certifying as to (i) the resolutions of the board of directors or
manager, as applicable, of the Borrower approving the execution and delivery of
this Amendment, (ii) the fact that the Constituent Documents of the Borrower,
which were certified and delivered to the Lender pursuant to the Certificate of
Authority of the Borrower’s secretary issued in connection with the original
execution of the Credit Agreement, continue in full force and effect and have
not been amended or otherwise modified except as set forth in the Certificate to
be delivered, and (iii) certifying that the officers and agents of the Borrower
who have been previously certified to the Lender as being authorized to sign and
to act on behalf of the Borrower continue to be so authorized or setting forth
the sample signatures of each of the officers and agents of the Borrower
authorized to execute and deliver this Amendment and all other documents,
agreements and certificates on behalf of the Borrower.

(b) A Landlord Disclaimer and Consent from the Landlord for Borrowers’ new
facility in West Virginia.

(c) Such other matters as the Lender may require.

5. Representations and Warranties. Each Borrower (as to such Borrower) hereby
represents and warrants to the Lender as follows:

(a) The Borrower has all requisite power and authority to execute this
Amendment, and this Amendment has been duly executed and delivered by the
Borrower and constitutes the legal, valid and binding obligations of the
Borrower, enforceable in accordance with their terms.

(b) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary action and does not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Borrower, or the
Constituent Documents of the Borrower, or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which the Borrower is a party or by
which it or its properties may be bound or affected.

(c) All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.

6. References. All references in the Credit Agreement to “this Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the Security Documents to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby.

7. No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or

 

2



--------------------------------------------------------------------------------

Event of Default under the Credit Agreement or a waiver of any breach, default
or event of default under any Security Document or other document held by the
Lender, whether or not known to the Lender and whether or not existing on the
date of this Amendment.

8. Release. Each Borrower hereby absolutely and unconditionally releases and
forever discharges the Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which such Borrower had, now has or has
made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.

9. Fees, Costs and Expenses. Each Borrower hereby reaffirms its agreement under
the Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrowers specifically
agree to pay all reasonable fees and disbursements of counsel to the Lender for
the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses.

10. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.

Signatures appear on following page

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

MISCOR GROUP, LTD.     WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Michael
P. Moore     By:   /s/ Daniel J. Manella   Michael P. Moore, Chief Executive
Officer       Daniel J. Manella, Vice President

 

MAGNETECH INDUSTRIAL SERVICES, INC.     By:   /s/ Michael P. Moore        
Michael P. Moore, Chief Executive Officer      

 

HK ENGINE COMPONENTS, LLC     By:   /s/ Michael P. Moore         Michael P.
Moore, Chief Executive Officer      

 

4